DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 11-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2,836,380) in view of Beyer et al. (US 2014/0145039 A1).

Regarding claim 1, Pearson teaches a system to arrest flap over-travel comprising: a track (Fig. 4, “cam track”, 46) engaging a flap (Fig. 4, “flap”, 4; “cam track 46 is fixedly held to the flap 4”, Col. 3, Lines 13-14) to a support structure (Fig. 4, “nut” 43 & “lead screw” 44), the track having a deployment profile (Fig. 4, contour of “cam track portions” 46a-46d) determining flap motion relative to the support structure during travel (Figs. 1 & 3-4 shows motion of “flap” 4 relative to motion of “nut” 43 along “screw” 44) between an extended position (Fig. 4 shows extended position) and a normal retracted position (Fig. 1 shows normal retracted position), said deployment profile having a transition portion (Fig. 4, “cove lip door”, 3) extending beyond the normal retracted position (Fig. 1 shows “cover lip door” 3 extending beyond the normal retracted position of “flap” 4 slightly below and behind the “flap” 4) and terminating in a detent (Figs. 1-4, “complemental latching pin”, 33; “Latching means 5, to be later described, are at such time in engagement with the complemental latching pin 33 carried by the cover lip door”, Col. 3, Lines 
Pearson does not expressly disclose during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
However, in an analogous aircraft flap art, Beyer teaches during over-travel of the flap (Figs. 4A-4B, “flap”, 38) beyond the normal retracted position (Fig. 4A) and captured in the detent (Figs. 4A-4B, “stop element” 108) in a maximum retracted position thereby restraining the flap (Fig. 4A shows when the “flap” 38” is retracted, the “stop element” 108 prevents over-travel or over-retraction of “flap” 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson to further include during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap, as taught by Beyer, to ensure a “generally smooth upper flow surface with the wing upper surface” (Beyer, para. [0036]) when the flap is retracted.

Regarding claim 2, Pearson in view of Beyer teaches the system as defined in claim 1. Further, Pearson teaches wherein the catcher (Figs. 1-4, “latching means”, 5) is mounted to a flap structure (Figs. 1-4 shows “latching mean” 5 mounted within “spoiler” 2, a flap structure).

Regarding claim 3, Pearson in view of Beyer teaches the system as defined in claim 1. Further, Pearson teaches wherein the catcher (Figs. 1-4, “latching means”, 5) reciprocates laterally relative to a direction of travel of the flap (Figs. 1 and 3-4 shows “spring” 57 of “latching means” 5 reciprocating back and forth laterally relative to the movement of “flap” 4).

Regarding claim 4, Pearson in view of Beyer teaches the system as defined in claim 1. Further, Pearson teaches wherein the catcher (Figs. 1-4, “latching means”, 5) reciprocates vertically relative to a direction of travel of the flap (Figs. 1 and 3-4 shows “fixed structure” 50 of “latching means” 5 reciprocating back and forth vertically relative to the movement of “flap” 4).

Regarding claim 5, Pearson in view of Beyer teaches the system as defined in claim 1. Further, Pearson teaches wherein the track (Fig. 4, “cam track”, 46) is attached to an engagement element (Fig. 4, bracket below “40”; “cam track 46 is fixedly held to the flap 4”, Col. 3, Lines 13-14) of the support structure (Figs. 1 & 3-4 shows “nut” 43 is attached to bracket below “40” via “flap” 4; “with respect to a nut 43 carried by the flap”, Col. 2, line 68). 

Regarding claim 6, Pearson in view of Beyer teaches the system as defined in claim 5. Further, Pearson teaches wherein the flap (Figs. 1-4, “flap” 4) includes a carriage (Figs. 1-4, 

Regarding claim 7, Pearson in view of Beyer teaches the system as defined in claim 6. Further, Pearson teaches wherein the carriage (Figs. 1-4, “nose portion”, 41) has at least one air load roller (Figs. 1-4, “roller”, 45) constrained by a track (Figs. 1-4 shows “roller” 45 constrained by “track” 15).
Pearson in view of Beyer does not expressly disclose the roller constrained in the same track.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer to further include the roller constrained in the same track since to reduce the amount of moving parts in the system, reducing the chance for mechanical failure. Additionally, it has been held that rearranging parts of an invention, such as the roller, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 8, Pearson in view of Beyer teaches the system as defined in claim 7. Further, Pearson teaches wherein the track (Figs. 1-4, “track” 15 or “cam track” 46) has a curved upper flange, a curved lower flange and a lateral wall (Figs. 1-4 shows “cam track” 46 has both an upper & lower curved flange and at least one lateral wall shown; additionally, “track” 15 also shows a curved lower flange and another upper curved flange “cam track” 16 with at least one lateral wall), said at least one air load roller constrained by the curved upper flange and the curved lower flange (Figs. 1-4 shows both “roller” 45 contained within 15 & 16 and “cam 

Regarding claim 11, Pearson in view of Beyer teaches the system as defined in claim 7. Further, Pearson teaches wherein the catcher (Figs. 1-4, “latching means”, 5) comprises a capture arm resiliently rotatable (“latching means includes a cove lip hook or catch 5 pivotally mounted upon fixed structure at 50”, Col. 3, lines 48-49) on the carriage (Figs. 1-4, “nose portion”, 41), said capture arm having a barb (“cove lip hook”, Col. 3, line 48) extending laterally to be received in the detent (Figs. 3 & 4 shows “cove lip hook” received by “latching pin” 33).

Regarding claim 12, Pearson in view of Beyer teaches the system as defined in claim 11. Further, Pearson teaches wherein the detent (Fig. 1-4, “latching pin”, 33) and the barb (“cove lip hook”, Col. 3, line 48) are undercut (Figs. 1-4, “cove” of the “cove lip hook” of “latching means” 5) thereby preventing disengagement (“latching means hold the door uptilted”, Col. 3, Line 26).

Regarding claim 13, Pearson in view of Beyer teaches the system as defined in claim 8. Further, Pearson teaches wherein the catcher (Figs. 1-4, “latching means”, 5) comprises a resilient capture arm (“latching means includes a cove lip hook or catch 5 pivotally mounted upon fixed structure at 50”, Col. 3, lines 48-49) having a pin (“cove lip hook”, Col. 3, line 48) extending laterally for engagement of the transition portion and detent (Figs. 3 & 4 shows “cove lip hook” engaging “latching pin” 33).

Regarding claim 16, Pearson in view of Beyer teaches the system as defined in claim 1. Further, Pearson teaches wherein the flap (Fig. 4, “flap”, 4) includes a carriage (Figs. 1-4, “nose portion”, 41) having at least one primary air load roller (Figs. 1-4, “roller”, 45) and the track has a curved upper flange, a curved lower flange and a lateral wall (Figs. 1-4 shows “cam track” 46 has both an upper & lower curved flange and at least one lateral wall shown), said at least one primary air load roller constrained by the curved upper flange and the curved lower flange (Figs. 1-4 shows “cam follower” 34 constrained by upper and lower flange of “cam track” 46) to provide desired flap configuration (positions in Figs. 1-4) when positioned by an actuator (Figs. 1-4 shows multiple desired “flap” 4 positions following the curves of “track” 15 and “cam track” 46 via “actuator” 6); the transition portion (Fig. 4, “cove lip door”, 3) includes a ramp mounted to the lateral wall (“cam track” 46 connected to “cove lip door” 3 via “cam follower” 34 shown having at least one ramp “46a, 46b, 46c, 46d” and a lateral wall containing the “cam follower” 34 between upper and lower flanges); and the catcher (Figs. 1-4, “latching means”, 5) comprises a capture arm resiliently rotatable (“latching means includes a cove lip hook or catch 5 pivotally mounted upon fixed structure at 50”, Col. 3, lines 48-49) on the carriage (Figs. 1-4, “nose portion”, 41), said capture arm having a barb (“cove lip hook”, Col. 3, line 48), said barb engaging the ramp during over-travel (Fig. 3 shows “cove lip hook” engaging “46d” with “cam follower” 34) to reciprocate laterally and captured in the detent (Figs. 3 & 4 shows “cove lip hook” received by “latching pin” 33) at the maximum retracted position (Note, Beyer in claim 1 above is relied upon for the maximum retracted position) with an undercut engagement face of the barb captured by mating undercut (Figs. 1-4, “cove” of the “cove lip hook” of “latching means” 5) receiving face in the detent (Figs. 1-4, “latching pin” 33) thereby resisting disengagement (“latching means hold the door uptilted”, Col. 3, Line 26).
Regarding claim 18, Pearson teaches a method for arresting flap over-travel (Figs. 1-4), the method comprising: engaging a flap (Figs. 1-4, “flap”, 4) to a track (Fig. 4, “cam track”, 46) having a deployment profile (Fig. 4, contour of “cam track portions” 46a-46d) determining flap motion relative to a support structure during travel (Figs. 1 & 3-4 shows motion of “flap” 4 relative to motion of “nut” 43 along “screw” 44) between an extended position (Fig. 4 shows extended position) and a normal retracted position (Fig. 1 shows normal retracted position), said deployment profile (Fig. 4, “cove lip door”, 3) extending beyond the normal retracted position (Fig. 1 shows “cover lip door” 3 extending beyond the normal retracted position of “flap” 4 slightly below and behind the “flap” 4); displacing a resilient catcher (Figs. 1-4, “latching means”, 5) in the transition portion of the deployment profile during over-travel of the flap beyond the extended retracted position (Fig. 4 shows when “flap” 4 reaches a maximum extended position, “latching means” 5 is latched to the “latching pin” 33, thereby restraining “flap” 4); and capturing the resilient catcher in a detent at a termination of the transition portion (Figs. 1-4, “complemental latching pin”, 33; “Latching means 5, to be later described, are at such time in engagement with the complemental latching pin 33 carried by the cover lip door”, Col. 3, Lines 23-26) in a maximum extended position thereby restraining the flap (Fig. 4 shows when “flap” 4 reaches a maximum extended position, “latching means” 5 is latched to the “latching pin” 33, thereby restraining “flap” 4).
Pearson does not expressly disclose during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
However, in an analogous aircraft flap art, Beyer teaches during over-travel of the flap (Figs. 4A-4B, “flap”, 38) beyond the normal retracted position (Fig. 4A) and captured in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson to further include during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap, as taught by Beyer, to ensure a “generally smooth upper flow surface with the wing upper surface” (Beyer, para. [0036]) when the flap is retracted.

Regarding claim 20, Pearson in view of Beyer teaches the method as defined in claim 18. Further, Pearson teaches wherein the step of displacing comprises receiving a barb (“cove lip hook”, Col. 3, line 48), said barb extending from a resilient capture arm (Figs. 1-4 shows “latching means” includes an arm structure; “latching means includes a cove lip hook or catch 5”, Col. 3, lines 48-49), on the transition portion (Fig. 3 shows “cove lip hook” engaging “46d” with “cam follower” 34 of “cove lip door” 3) and laterally displacing the barb and resilient catcher arm (Figs. 1-4 shows movement of “latching means” 5) and the step of capturing comprises receiving the barb in the detent (Figs. 3 & 4 shows “cove lip hook” received by “latching pin” 33) with an undercut (Figs. 1-4, “cove” of the “cove lip hook” of “latching means” 5) engagement receiving face of the barb engaging a mating undercut face of the detent (Figs. 3 & 4 shows “cove” of the “cove lip hook” received by “latching pin” 33).

Claim(s) 9-10, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2,836,380) in view of Beyer et al. (US 2014/0145039 A1), further in view of Sankovic et al. (US 7,316,370).

Regarding claim 9, Pearson in view of Beyer teaches the system as defined in claim 8. Further, Pearson teaches the transition portion (Fig. 4, “cove lip door”, 3) includes a ramp mounted to the lateral wall (“cam track” 46 connected to “cove lip door” 3 via “cam follower” 34 shown having at least one ramp “46a, 46b, 46c, 46d” and a lateral wall containing the “cam follower” 34 between upper and lower flanges).
Pearson in view of Beyer does not expressly disclose wherein the catcher comprises a catcher roller resiliently mounted to the carriage.
However, in an analogous aircraft control surfaces art, Sankovic teaches wherein the catcher (Fig. 4, “locking plunger”, 20) comprises a catcher roller (Fig. 4, “ball bearing” 26 at first end 22; “the locking plunger first end 22 is slideably supported on the base plate 40 by a ball bearing 26 recessed into the locking plunger first end 22”, Col. 3 lines 55-58) resiliently mounted to the carriage (Fig. 4, “housing” 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer wherein the catcher comprises a catcher roller resiliently mounted to the carriage, as taught by Sankovic, to provide a locking mechanism for the high aerodynamic loads put on the control surfaces during flight (discussed in Sankovic, Col. 1, Lines 11-17).

Regarding claim 10, Pearson in view of Beyer, further in view of Sankovic, teaches the system as defined in claim 9 but is silent on wherein the detent has a depth greater than a radius of the catcher roller.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer, further in view of Sankovic, wherein the detent has a depth greater than a radius of the catcher roller, since it has been held that discovering an optimum value of a result effective variable, such as the required depth of the detent to lock or prevent the control surfaces from moving under aerodynamic loads, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, Pearson teaches a system to arrest flap over-travel (Figs. 1-4) comprising: a flap (Figs. 1-4, “flap”, 4) having a carriage (Figs. 1-4, “nose portion” 41) with at least one primary air load roller (Figs. 1-4, “roller”, 45; “cam follower”, 34); a support structure (Fig. 4, “nut” 43 & “lead screw” 44) having a track (Fig. 4, “cam track”, 46) receiving the at least one primary air load roller (Figs. 1-4 shows “cam follower” 34 constrained by upper and lower flange of “cam track” 46), the track having a deployment profile  (Fig. 4, contour of “cam track portions” 46a-46d) determining flap motion relative to a support structure during travel (Figs. 1 & 3-4 shows motion of “flap” 4 relative to motion of “nut” 43 along “screw” 44) between an extended position (Fig. 4 shows extended position) and a normal retracted position (Fig. 1 shows normal retracted position), said deployment profile having a transition portion (Fig. 4, “cove lip door”, 3) extending beyond the normal retracted position (Fig. 1 shows “cover lip door” 3 extending beyond the normal retracted position of “flap” 4 slightly below and behind 
Pearson does not expressly disclose during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
However, in an analogous aircraft flap art, Beyer teaches during over-travel of the flap (Figs. 4A-4B, “flap”, 38) beyond the normal retracted position (Fig. 4A) and captured in the detent (Figs. 4A-4B, “stop element” 108) in a maximum retracted position thereby restraining the flap (Fig. 4A shows when the “flap” 38” is retracted, the “stop element” 108 prevents over-travel or over-retraction of “flap” 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson to further include during 
Pearson in view of Beyer does not expressly disclose wherein the catcher comprises a catcher roller resiliently mounted to the carriage.
However, in an analogous aircraft control surfaces art, Sankovic teaches wherein the catcher (Fig. 4, “locking plunger”, 20) comprises a catcher roller (Fig. 4, “ball bearing” 26 at first end 22; “the locking plunger first end 22 is slideably supported on the base plate 40 by a ball bearing 26 recessed into the locking plunger first end 22”, Col. 3 lines 55-58) resiliently mounted to the carriage (Fig. 4, “housing” 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer wherein the catcher comprises a catcher roller resiliently mounted to the carriage, as taught by Sankovic, to provide a locking mechanism for the high aerodynamic loads put on the control surfaces during flight (discussed in Sankovic, Col. 1, Lines 11-17).
Pearson in view of Beyer, further in view of Sankovic, is silent on wherein the detent has a depth greater than a radius of the catcher roller.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer, further in view of Sankovic, wherein the detent has a depth greater than a radius of the catcher roller, since it has been held that discovering an optimum value of a result effective variable, such as the required depth of the detent to lock or prevent the control surfaces from moving 

Regarding claim 19, Pearson in view of Beyer teaches the method as defined in claim 18, but does not expressly disclose wherein the step of displacing comprises receiving a resiliently mounted roller in the catcher on the transition portion and displacing the resiliently mounted roller and the step of capturing comprises receiving the resiliently mounted roller in the detent.
However, in an analogous aircraft control surfaces art, Sankovic teaches wherein the step of displacing comprises receiving a resiliently mounted roller (Fig. 4, “ball bearing” 26 at first end 22; “the locking plunger first end 22 is slideably supported on the base plate 40 by a ball bearing 26 recessed into the locking plunger first end 22”, Col. 3 lines 55-58) in the catcher (Fig. 4, “locking plunger”, 20) on the transition portion (Fig. 4, “housing”, 30) and displacing the resiliently mounted roller and the step of capturing comprises receiving the resiliently mounted roller in the detent (Fig. 4, “recess”, 42; “the locking plunger first end 22 is slideably supported on the base plate 40 by a ball bearing 26 recessed into the locking plunger first end 22”, Col. 3 lines 55-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer wherein the step of displacing comprises receiving a resiliently mounted roller in the catcher on the transition portion and displacing the resiliently mounted roller and the step of capturing comprises receiving the resiliently mounted roller in the detent, as taught by Sankovic, to provide a locking mechanism for the high aerodynamic loads put on the control surfaces during flight (discussed in Sankovic, Col. 1, Lines 11-17).	
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2,836,380) in view of Beyer et al. (US 2014/0145039 A1), further in view of Turner et al. (US 2019/0112029 A1).

Regarding claim 14, Pearson in view of Beyer teaches the system as defined in claim 12, but does not expressly disclose wherein the capture arm is a leaf spring.
However, in an analogous aircraft art, Turner teaches wherein the capture arm (Figs. 2A- 2D, “sliding-flexure-hinge”, 155) is a leaf spring (Figs. 2A-2D, “sliding slat-cove filler”, 200; “he sliding slat-cove filler 200 itself may generate a leaf-spring force (i.e., restoring force due to strain energy) leveraged from the attachment to the slat trailing edge 109”, para. [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer wherein the capture arm is a leaf spring, as taught by Turner, “to achieve practical implementation of noise reduction for leading-edge slats” (Turner, para. [0003]). Additionally, a simple substitution of one known element for another, such as a compression spring for a leaf spring, would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Regarding claim 15, Pearson in view of Beyer teaches the system as defined in claim 1. Further, Pearson teaches wherein the flap (Figs. 1-4, “flap”, 4) includes a carriage (Figs. 1-4, “nose portion” 41) having at least one primary air load roller (Figs. 1-4, “roller”, 45) and the track has a curved upper flange, a curved lower flange and a lateral wall (Figs. 1-4 shows “cam track” 46 has both an upper & lower curved flange and at least one lateral wall shown), said at 
Pearson in view of Peyer does not expressly disclose a leaf spring.
However, in an analogous aircraft art, Turner teaches wherein the capture arm (Figs. 2A- 2D, “sliding-flexure-hinge”, 155) is a leaf spring (Figs. 2A-2D, “sliding slat-cove filler”, 200; “he sliding slat-cove filler 200 itself may generate a leaf-spring force (i.e., restoring force due to strain energy) leveraged from the attachment to the slat trailing edge 109”, para. [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pearson in view of Beyer wherein the capture arm is a leaf spring, as taught by Turner, “to achieve practical implementation of noise reduction for leading-edge slats” (Turner, para. [0003]). Additionally, a simple substitution 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647